DETAILED ACTION
1.	This office action is in response to preliminary amendment filed on 07/31/2018. Claims 20, 24, and 25 have been amended. Claims 2-8 and 22 have been canceled. Claims 1, 9-21, and 23-28 are pending on this application.  


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 25-28 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-28, the limitation “means for” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “means for quantizing, means for tracking, means for asynchronous decimate, and means for decimate by integer factor do not particularly point out and distinctly claim the subject matter of “means for”. Thus “means for” in the claimed invention is being ambiguous. Examiner is not clear to interpret “means for” as a specific arrangement of specific device that perform the function described in the specification, or interpret “means for” as a general place holder that performed the function.  The 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.





Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 25, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinker Pub. No. 2007/0192392.
Regarding claim 25. Fig. 6 of Tinker discloses an apparatus for data conversion, the apparatus comprising: means (608) for quantizing an analog input signal (630) into a sigma delta modulated signal (output of 608) at an oversampled rate (Clock 1 has a sampling rate higher the sampling rate of Clock 2 because Decimation filter is to down sampling rate of the digital input signal); means  for tracking (604) a ratio (Clock2/Clock1) of a desired output data rate (606) and the oversampled rate (clock 1); means (610; also see Fig. 2 for disclosed a detailed circuit of 610 in Fig. 6 comprising a down sample 106) for asynchronously decimate (140)   the sigma delta modulated signal (102 in Fig. 2) to an intermediate data signal (Io in Fig. 2) based on an intersample position parameter (140 in Fig. 2) associated with the ratio (ratio of Clock 1 and clock 2 in Fig. 6); and means (206 in Fig. 2) for decimating (decimation of 200 in Fig. 2) the intermediate data signal (Io in Fig. 2) by an integer factor (240; see paragraph 0027 discloses adjustment factor of 240  for 206 in in decimation circuit 200; and Factors are always whole numbers or integers and never decimals or fractions) to the desired output data rate (606). 

6.	Regarding claim 26. The apparatus of claim 25, Fig. 6 further discloses wherein the means (604) for tracking the ratio (Clock 2/Clock1) comprises means (input means of 604) for receiving a clock signal (606) having the desired output data rate (data rate of 606) and a clock signal (clock 1) having the 

Regarding claim 28. The apparatus of Claim 25, Fig. 6 further comprising means (output means of 604)  for generating one or more clock signals (620) to clock one or more signals in the means for decimating (610) the intermediate data signal (Io in Fig. 2).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al.  U.S. patent No. 5,748,126 in view of Tinker Pub. No. 2007/0192392.
Regarding claim 1. Fig. 9 of Ma et al. discloses output data rate converter circuit comprising: an oversampling ( oversampling of Fsd) sigma delta modulator circuit (1005) to quantize an analog input signal (1000) at an oversampled rate ( oversampling of Fsd), and output an sigma delta modulated signal (Y-Bit); a transposed polynomial decimator circuit (920, 935) to decimate (920) the sigma delta modulated signal(Y-bit), and output a first decimated signal (fsd/N1/(p)); and an integer decimator circuit (940) to decimate (decimated by 2)  the first decimated signal (fsd/N1/(p)) by an integer factor (2) and output a second decimated signal (V-Bit) having a desired output data rate ((fsd/N1)(p/N2)); wherein the transposed polynomial decimator circuit (920, 930) has a transposed polynomial filter 
Fig. 6 Tinker discloses a variable rate converter (610) and a digital phase locked loop circuit (604), which tracks a ratio (ratio of clock 2 and clock 1) between the desired output data rate (Clock 2) and the oversampled rate (clock 1), and outputs an intersample position parameter (620) to a transposed polynomial filter circuit (610; see Fig. 2 {200} for discloses a polynomial filter circuit of for decimation circuit).
Ma et al. and Tinker et al. are common subject matter of sample rate converter for Delta Sigma analog-to-digital converter; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Tinker et al. into Ma et al. for the purpose of providing a system that includes a variable rate down sampling module;  the down sampling module has an adjustable decimation rate, and the decimation rate is dynamically adjusted based on the desired decimation rate as suggested by Tinker in paragraph 0011. 
    Regarding claim 9. Tinker et al. incorporated into Ma et al. as applied to claim 1 above, Fig. 6 of Tinker et al. further discloses, wherein the digital phase locked loop (604) outputs a second clock signal (604) at an integer multiple of the desired output data rate (rate of 620) to clock the first decimated signal (output of 610) generated by the transposed polynomial filter circuit (610).  
Regarding claim 11. Ma et al. combined with Tinker et al. as applied to claim 1 above, Fig. 9 of Ma et al. further discloses wherein the digital phase locked loop (PLL 905 modified by 604 of Tinker as applied to claim 1 above) outputs one or more further clock signals (outputs of 905) at various integer . 


9.	Claims 15-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al.  U.S. patent No. 4,833,474 in view of Ma et al.  U.S. patent No. 5,748,126.
Regarding claim 15. Fig. 1 of Nagai et al. discloses a method for generating a decimated signal (output of DEC) having a desired output data rate (desired rate of Øs2), the method comprising: receiving, by a digital phased locked loop (PLL), a first clock signal having an oversampled rate (Øos)  of an oversampling sigma delta modulator circuit (A/D; Col. 1 lines 5-9) and a second clock signal (Øs2) having the desired output data rate (desired rate of Øs2); and determining (PCP, VFD), by a digital phase locked loop (PLL), an intersample position parameter (up, dw) usable by a transposed decimator filter circuit (DEC) based on the first (Øos) and second (Øs2) clock signals, wherein the transposed decimator filter circuit (DEC) decimates a sigma delta modulated signal (D0-D7) from the oversampling sigma delta modulator circuit  (A/D) based on the intersample position parameter (up, dw), and an intermediate output (DO~ D15) of the transposed decimator filter circuit (DEC) is input to Digital process Circuit (DSP).
 However, Naigai does not discloses the transposed decimated circuit (DEC) is a transposed polynomial decimator circuit, and an intermediate output (DO~ D15) of the transposed decimator filter circuit (DEC) is decimated by an integer decimation circuit to generate the decimated signal having the desired output data rate. 
 Fig. 9 of Ma et al. discloses a phase lock loop (905) comprising a transposed polynomial decimation circuit (920, 930); and an intermediate output ((fsd/N1)(p)) of the transposed decimator filter circuit (920, 930) is decimated by an integer decimation circuit (940) to generate a decimated signal having (950) a desired output data rate ((fsd/N)(p/N2)).

Regarding claim 16. Naigai et al. combined with Ma et al. as applied to claim 15 above, Fig. 1 of Naigai et al. further comprising: tracking , by the digital phase locked loop (PLL), a ratio (Øs2/ Øos) between the desired output data rate (Øs2) and the oversampled rate (Øos).  
Regarding claim 17. Naigai et al. combined with Ma et al. as applied to claim 15 above, Fig. 1 of Naigai et al. further further comprising: tracking, by the digital phase locked loop (PLL), a ratio (Øs2/ Øos) between the desired output data rate (Øs2) multiplied by an integer factor of the integer decimation circuit (integer factor of 2 by 940 of Ma et al. as applied to claim 1) and the oversampled rate (Fsd in Fig. 9 of Ma et al.).  
Regarding claim 18. Naigai et al. combined with Ma et al. as applied to claim 15 above, Fig. 1 of Naigai et al. further comprising: tracking, by the digital phase locked loop (PLL), a ratio (Øs2 / Øos) between the desired output data rate (Øs2) and the oversampled rate (Øos) divided by an integer factor (integer factor 2 of 904 in Fig. 9 of Ma et al.) of the integer decimation circuit (940 of Ma et al.).  
Regarding claim 19. Naigai et al. combined with Ma et al. as applied to claim 15 above, Fig. 1 of Naigai et al. further comprising: tracking, by the digital phase locked loop (PLL), a ratio (Øs2 / Øos) between the desired output data rate (Øs2) and the oversampled rate (Øos) divided by an integer facto (1/N).  

Regarding claim 21. Naigai et al. combined with Ma et al. as applied to claim 15 above, Fig. 1 of Naigai et al. further comprising: wherein the further clock signal (Øs2 coupled to DEC) is based on a bit in a counter (Fig. 4 discloses a counter circuit CTR in PLL circuit)  clocked by the first clock signal (Øos in Fig. 4) .  
Regarding claim 23. Naigai et al. combined with Ma et al. as applied to claim 15 above, Fig. 1 of Naigai et al. further comprising: wherein: determining the intersample position parameter (inter sample parameters of PLL) comprises determining the intersample position parameter (up, dw) based on a value of a counter (Fig. 4 discloses a counter circuit CTR in PLL circuit) that is clocked by the first clock signal (Øos in Fig. 4).  

Regarding claim 24. Naigai et al. combined with Ma et al. as applied to claim 15 above, Fig. 9 of Ma et al. further comprising: generating one or more further clock signals (Øs2) based on one or more bits of a counter (Fig. 4 discloses bits of counter CTR in PLL circuit) that is clocked by the first clock signal (Øos in Fig. 4), wherein the one or more further clock signals (Øs2)) are used for clocking  one or more signals of the integer decimation circuit (940 in Fig. 9 of Ma et al. incorporate into Naigai as applied to claim 15 above).  

10.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al.  U.S. patent No. combined with Tinker as applied to claim 9 above, in further view of Yen et al. U.S. patent No. 8,593,189.
Regarding claim 10, Tinker incorporated into Ma et al. as applied to claim 9 above, Fig. 6 of Tinker further discloses wherein the second clock signal (620) is generated from a bit in a digital counter in the digital phase locked loop (604) clocked by a clock signal (clock 1) having the oversampled rate (oversampling rate of Clock 1).  However does not discloses the PLL includes a digital counter.
	Fig. 2 of Yen et al. discloses a digital phase-lock-loop (Col. 2 lines 16-18) to generate multiphase clock bit (104) includes a digital counter (270; Col. 6 line 44).
Ma et al. /Tinker et al. and Yen et al. are common subject matter Phase-lock-Loop; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate  Yen et la. into Ma et al./ Tinker et al. for the purpose of providing a counter component 270 generates at least one of the PHVF or PHVI signal based on the multi-phase CKV signal to facilitates a lock for the PLL (Col. 6 lines 44-46 of Yen et al.) and the  of power consumption is reduced for the PLL or multi-phase TDC (Col. 1 lines 52-54 of Yen et al).

11.	Claims 12 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al.  U.S. patent No. combined with Tinker as applied to claim 11 above, in further view of Nagai et al. U.S. patent No. 4,833,474.
Regarding claim 12. Ma et al. combined with Tinker as applied to claim 11 above do not disclose wherein the one or more further clock signals are generated from one or more respective bits in a digital counter in the digital phase locked loop clocked by a clock signal having the oversampled rate.
Fig. 9 of Naigai discloses a digital phase-lock-loop (PLL) comprising the one or more further clock signals (Øs2) are generated from one or more respective bits in a digital counter (FDC; See 10 for discloses detailed circuit of FDC in Fig. 9 having digital counter CTR; Col. 9 lines 24-26) in the digital phase locked loop (Fig. 9)  clocked by a clock signal having the oversampled rate (Øos).



Regarding claim 13. Naigai incorporated into Ma et al./Tinker as applied to claim 12 above, Fig. 9 of Naigai further discloses wherein: a digital phase locked loop circuit (PLL) receives clock signal (Øs2)  having an integer divided oversampled rate (FD (1/N)) and uses the clock signal (Øs2)   having the integer divided (Øs2) oversampled rate (Øos) to track the ratio (ratio of 1/N).  
Regarding claim 14. Naigai incorporated into Ma et al./Tinker as applied to claim 13 above, Fig. 9 of Naigai further discloses wherein: wherein the integer divided (FD 1/N) oversampled rate (Øos)  is the oversampled rate(Øos)  divided the integer factor (1/N) of the integer decimated circuit (DEC in Fig. 1).  

15.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tinker applied to claim 25 above, in view of Ma et al.  U.S. patent No. 5,748,126.
	Tinker applied to claim 25 above, Fig. 6 of Tinker further discloses wherein the means (604) for tracking the ratio  (Clock 2/Clock 1) comprises means (input means of 604) for receiving a clock signal (Clock 2)  having the desired output data rate (rate of clock 2)  and a clock signal (clock 1) having the oversampled rate (Clock 1 has a sampling rate higher the sampling rate of Clock 2 because Decimation filter is to down sampling rate of the digital input signal) adjusted by the integer factor (240; see paragraph 0027 discloses adjustment factor of 240  for 206 in in decimation circuit 200; and Factors are always whole numbers or integers and never decimals or fractions). 

	Fig. 9 of Ma et al. discloses  a sample rate converter comprising:  a ratio (1/N1)(p/N2)) of  the desired output sampling rate (fsd/N1)(p/N2) and oversampling rate (fsd) divided by a integer factor N2; see Col. 16 lines 8-9).
Tinker et al. and Ma et al. /are common subject matter decimation; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ma et al intoTinker et al. for the purpose of for the purpose of achieve the desired output frequency (Col. 15 lines 24-27 of Ma et al.) and the conversion system has the advantages of requiring fewer hardware components, reducing the necessary chip surface area, lowering the processing power needs, and using less system resources because hardware redundancy can be reduced or eliminated (Col. 16 lines 23-28 of Ma et al.).

Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

4/23/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845